testified that the driver of the car did the same. The victim heard the
                sliding screen door move. The victim then heard three loud bangs on the
                front door. She saw the men drive off in the car and police cars chase after
                it. When she went downstairs, the victim noticed the front door was
                cracked open, the casing and lock had come off, and there was wood all
                over the floor. Additionally, there were shoeprints left on the door that a
                crime scene analyst visually compared to the shoes recovered from
                Mezgebe and found them to have a similar pattern and structure. When
                Mezgebe was picked up by police near an accident involving a car
                matching the victim's description, he told them he had been in the car and
                had gone to the house to buy weed. A pair of batting gloves was found on
                the passenger side.
                            We conclude that a rational juror could reasonably infer from
                this evidence that Mezgebe attempted invasion of the home.          See NRS
                193.330; NRS 205.067; Thomas v. State, 114 Nev. 1127, 1143, 967 P.2d
111, 1122 (1998) (concluding that "a coordinated series of acts furthering
                the underlying offense is sufficient to infer the existence of an agreement,"
                and thus is sufficient evidence to convict a defendant of conspiracy
                (internal quotation marks omitted)). It is for the jury to determine the
                weight and credibility to give conflicting testimony, and the jury's verdict
                will not be disturbed on appeal where, as here, substantial evidence
                supports the verdict. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20
                (1981).
                            Second, Mezgebe contends that the district court erred by
                ruling that the State could impeach him with a limited question as to
                whether he was aware that upon conviction his immigration status could
                be affected and could result in removal. The district court determined that

SUPREME COURT
     OF
   NEVADA
                                                      2
(0) I947A 409
                 a limited question would be permissible as it went to bias or a motive to
                 fabricate. Mezgebe argues that the evidence was not relevant, was more
                 prejudicial than probative, and that it invaded the attorney-client
                 privilege. We review the district court's decision for an abuse of discretion.
                 See Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109 (2008).
                             "Although district courts have wide discretion to control cross-
                 examination that attacks a witness's general credibility, a trial court's
                 discretion is . . . narrow[ed] where bias [motive] is the object to be shown,
                 and an examiner must be permitted to elicit any facts which might color a
                 witness's testimony." Lobato v. State, 120 Nev. 512, 520, 96 P.3d 765, 771
                 (2004) (alterations in original) (internal quotation marks omitted). The
                 district court acknowledged that impeachment evidence by its very nature
                 is often prejudicial, but ultimately ruled that the question was relevant
                 and more probative than unfairly prejudicial. We discern no abuse of
                 discretion. See Baltazar-Monterrosa v. State, 122 Nev. 606, 619, 137 P.3d
1137, 1145-46 (2006) (concluding that the district court erred by
                 disallowing the opportunity to impeach a witness with adverse
                 immigration consequences); Honeycutt v. State, 118 Nev. 660, 674, 56 P.3d
362, 371 (2002) ("[T]he State is entitled to test the credibility of the
                 defendant."), overruled on other grounds by Carter v. State, 121 Nev. 759,
                 121 P.3d 592 (2005); see also United States v. Garcia, 994 F.2d 1499, 1507
                 (10th Cir. 1993) ("Defendant's knowledge that he would be deported if
                 convicted is relevant to impeach Defendant's credibility.").
                             Mezgebe also argues that the question would have invaded the
                 attorney-client privilege as he would have been forced to waive the
                 privilege on redirect examination in order to present evidence that he
                 realized the potential for removal only after talking to the police. Mezgebe

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) [947A-   e
                  concedes that his answer to the State's question would not have disclosed
                  confidential communications, and the district court determined that it was
                  irrelevant how Mezgebe knew the information and that the attorney-client
                  privilege was not implicated so long as no one asked the source of the
                  information. We discern no abuse of discretion by the district court.
                                 Third, Mezgebe contends that the district court abused its
                  discretion by denying his proposed jury instructions and corresponding
                  verdict form for the lesser-related offenses of malicious destruction of
                  private property and trespass. Mezgebe acknowledges that defendants are
                  no longer entitled to, nor are district courts required to give, lesser-
                  related-offense jury instructions, see Peck v. State, 116 Nev. 840, 845, 7
P.3d 470, 473 (2000), overruled on other grounds by Rosas v. State, 122
Nev. 1258, 147 P.3d 1101 (2006), but argues that he gave ample notice of
                  his intent to seek the instructions and verdict form and that the
                  instructions also served as theory-of-defense instructions. The district
                  court indicated that it would give an instruction on Mezgebe's theory of
                  defense—that he committed other crimes the State didn't charge and
                  therefore must be acquittedl—but refused a verdict form that contained
                  uncharged offenses and jury instructions that stated Mezgebe could be
                  found guilty of uncharged, lesser-related offenses. Mezgebe fails to
                  demonstrate the district court abused its discretion by denying his lesser-
                  related-offense jury instructions and verdict form.   See Ouanbengboune v.

                        1 JuryInstruction No. 27 informed the jury that, while it may have
                  heard evidence• that Mezgebe committed uncharged crimes, its verdict
                  should not be impacted by any belief in his guilt for the uncharged crimes
                  and that a not guilty verdict must be returned if the State failed to prove
                  beyond a reasonable doubt that he committed a charged offense.



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    we
                 State, 125 Nev. 763, 774, 220 P.3d 1122, 1129 (2009) ("This court reviews a
                 district court's decision to issue or not to issue a particular jury instruction
                 for an abuse of discretion.").
                              Having considered Mezgebe's claims and concluded that no
                 relief is warranted, we
                              ORDER the judgment of conviction AFFIRMED.



                                                         Citat                      ,




                                                      Gibbons


                                                                                        J.



                 cc:   Chief Judge, The Eighth Judicial District Court
                       Eighth Judicial District Court Dept. 15
                       Hon. Nancy Becker, Senior Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        5
(0) I947A c(em